Hon. H, A. Beckwith, Chairman
Board of Water Engineers
Austin, Texas
                      Opinion Nor V-1345.
                           Re:   Authority of the Board
                                 of Water Engineers over
                                 the appropriation    to
                                 the Interstate    Compact
                                 Commission In the gen-
                                 eral appropriation    bill
                                 for the birnnium ending
Bear Sir:                        August 31, 1953.
            You have requested an opinion of this of-
fice relating   to the authority of the Board of Wetsr
Rugineers to supervise the expenditure of the appro-
priation  made to the Intersfete     Compact Commission
in the general appropriation     bill for the biennium
ending August 31, 1953.
          Your problem has been raised by the refusal
of the Comptroller to issue a warrant against the In-
terstate Compact Commission funds on a voucher signed
by you as Chairman of. the Board of Water Engineers.
            The specific     question   asked is as follows:
           “Your opinion Is now respectfully
     requested as to whether this Board has
     succeeded to all of the )owar, duties
     and p’roperties   of the Interstate Compact
     Commission created under the 1949 Act,
     or whether the Board of Water Engineers
     is relieved    of any future duties except
     those advisory duties which now exist
     under general law in respect theretoo”
            The appropriation      in’question   is as ‘follows:
Bon. H. A. Beckwith,   page 2   (V-1345)


              “INTERSTATECOMPACT
                               COMMISSION
     Subject to the provisions     appearing at the
     end of this Article,    there is hereby appro-
     priated out of the General Revenue Fund to
     the Interstate    Compact Commission for each
     of the fiscal    years of the biennium ending
     August 31 1953, the sum of Ten Thousand
     Dollars ($lO,OOO) for the payment of sala-
     ries and other necessary expenses for said
     Commission.    Said acorouriation     shall be a-
     pended under the directlon     and sucervision
     gf thn State Board of Water m               .
     p one ti s and facilities     owned bv the u-
     tzrstzteeComoact    Cow          shall be maQa
     available   to the State Board of illate EnQ
     pe rs for the nurnoses of this Sect&.”          -
     &      4 6                    R.S. 1951, ch.
     499; p:                         (Emphasis added.)
            The last two sentences of the above rider
indicate  that the Board of Water Engineers has suc-
ceeded to most, if not all, of the duties of the In-
terstate  Compact Commissioner.8    However, the appro-
priation  is made to the Interstate    Compact Commission,
an independent commission created by general statute,
and if the provisions   in the last two sentences of
the rider attempt to alter,    amend or repeal the gen-
eral statute,   they are invalid.   .ittly Gen. op. v-
1254 (19511 D
            The general statute (X.B. 594, Acts 5lst
Le     R.S. 1949 ch. 330 p0 716 codified         as Art.
74%;;    V.C.S.) grovides for certain duties to be per-
formed by the Commissioner OP, with the Governor’s ap-
proval, by assistants     employed by him. Some of the
duties have been completed, and others have been re-
moved by subsequent legislation.        ,Att’y Gen. Op. V-
1307 (1951) . However, no general iegislation       has
transferred    the remaining activities    or the control
over them from the Interstate     Compact Commissioner to
the Board of lJater Engineers.      Therefore,  the attempt
to transfer the duties and control by a rider in the
general appropriation    bill creates a conflict    with the
general statute,    and the attempt must fail.     The last
two sentences of the rider are of no force or effect.
Att’y Gen. opa V-1254 (1951).
Hon. H. A. Beckwith,   page 3   (v-1345)


            Section 5 of the general statute creating
the Interstate    Compact Commission appropriated   funds
for the first    two years’ operation and expressly
provided that the Interstate    Compact Commissioner
was to sign the vouchers for which warrants would bs
issued against the appropriation.      Section 5 has now
expired and the appropriation     for the present bien-
nium does not have a comparable provision.       However,
the present appropriation    is made to the Interstate
Compact Commission, and even without express author-
ity, the head of the Commission is the proper one to
sign the vouchers.
          To answer your question speciflcally   the
duties of the Board of Water Engineers in relakon
to the Interstate Compact Commission are those which
are set out by Section 4 of Article  7466g:
           “The State Board of Water Engineers
     shall furnish the Interstate  Compact Com-
     missioner appointed hereunder such factual
     data and information  as it may have avail-
     able and shall cooperate with the Inter-
     state Compact Commissioners in the perform-
     ance of his duties.”




           That portion of the rider in the gen-
     eral appropriation  bill  (H.B. 426, Acts
     52nd Leg., R.S. 195l, ch, 499, p. 1228, at
     p* 1374) which transfers   to the Board of
     Water Engineers control over the appropria-
     tion made to the Interstate   Compact Commis-
     sion is an attempt to amend the general
     statute placing the control in the Intsr-
     state Compact Commissioner and is invalid.
     Att'y Gen. op. V-1254 (1951).
          The Interstate Compact Commissioner is
     the proper person to sign vouchers for which
                                                       -   ^




Hon. He A. Beckwith,    page 4   (V-1345)


    warrants will be issued against tkfe appro-
    priation to the Interstate Compact Comis-
    sion.
APPROVED:                         Very truly   yours
C. K. Richards                      PRICE DANIEL
Trial & Appellate    Division     Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
                                  By"$+%V'&
Charles D. Xathews                  E. Way Thode
First Assistant                          Assistant
EWT:wb